DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 20 the “located” after the second instance of “component” should be omitted for clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 22 the “located” after “component” should be omitted for clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 20 the “located” after “component” should be omitted for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (8152589), Krupnik (2012/0015686) and Weisel Jr. (7402106).  Bowen discloses a first battling toy vehicle device (50) with left and right .  
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Krupnik and Weisel Jr. as applied above and further in view of Chou (2007/0060018).  Bowen, Krupnik and Weisel Jr. disclose the basic inventive concept .  
Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that since Krupnik discloses a separate transmitter connected to the mobile phone, the mobile phone is not what is wirelessly connected to the battling devices, the examiner notes that nothing in the claim sets forth any requirements for the wireless connection and since Krupnik teaches that the mobile phone is what generates the signals which are then wirelessly communicated to toy devices the limitations as presented in the claim are met.
In response to applicant’s argument that Bowen does not have a remote controller connected to both battling devices since it’s the base unit (20) not the control unit (12) that’s connected to both, the examiner notes that the base unit includes a remote controller (40) with processors and memory for controlling both battling devices and Krupnik teaches integrating mobile phone controllers with processors and memory for enabling play into other control devices (Figs. 3 & 4) to enable enhanced control .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711